Citation Nr: 1418556	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-37 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


(Entitlement to service connection for the cause of the Veteran's death, entitlement to nonservice-connected death pension benefits, and entitlement to service connection for a psychiatric disorder, for purposes of accrued benefits, are the subject of a separate decision).


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1961 to April 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claim was subsequently transferred to the VA RO in Roanoke, Virginia.

Prior to his death, the Veteran perfected an appeal to the Board seeking service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran died in August 2011.  As a matter of law, appellants do not survive their claims.  The Veteran's widow, however, subsequently and timely requested to be substituted as the appellant for purposes of processing the claim to completion in October 2010.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The RO found the appellant in this case is a properly substituted claimant.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.


FINDING OF FACT

The evidence shows that the Veteran had a psychiatric disorder which was variously diagnosed as depression and PTSD and was related to stressors experienced during his active duty service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression and PTSD was incurred in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, in substitution for the Veteran, claims entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.  

The Veteran served in the Navy from August 1961 to April 1964.  He served aboard the USS JOHN S. McCAIN (DL 3) from May 1962 to December 1963.  It is verified that the ship participated in atmospheric nuclear testing in October 1962, while the Veteran was stationed aboard.  

VA psychiatric treatment records indicate diagnoses of depression.  A June 2011 VA examination report indicated that the Veteran's psychiatric diagnosis was depression and that the reported Navy experiences did not meet the criteria for a stressor to warrant a diagnosis of PTSD.  

A private psychological examination report dated June 2010 indicates that the Veteran had a diagnosis of PTSD which was based upon stressors experienced during atmospheric nuclear testing while on active duty in the Navy.  Private medical opinions dated August 2011 and September 2013 also link the Veteran's diagnosed PTSD to the stressors experienced during service.  

The evidence of record, to include the testimony of the Veteran and his spouse and the private opinions, supports the claim that the Veteran incurred a psychiatric disorder, to include depression and PTSD, as a result of incidents experienced during active duty service.  The preponderance of the evidence is not against the claim for service connection for a psychiatric disorder.  Accordingly, service connection for a psychiatric disorder, to include depression and PTSD, is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304(f).  


ORDER

Service connection for a psychiatric disorder, to include depression and PTSD is granted.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


